
	

115 S3780 IS: Kittens In Traumatic Testing Ends Now Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3780
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2018
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Animal Welfare Act to limit experimentation on cats.
	
	
		1.Short title
 This Act may be cited as the Kittens In Traumatic Testing Ends Now Act of 2018 or the KITTEN Act of 2018.
 2.Limitation on experimentation on catsSection 14 of the Animal Welfare Act (7 U.S.C. 2144) is amended— (1)in the first sentence, by striking Any department and inserting the following:
				
 (a)In generalAny department;  (2)in subsection (a) (as so designated), in the second sentence, by striking Any department and inserting the following:
				
 (b)Exhibiting animalsAny department; and (3)by adding at the end the following:
				
 (c)Department of Agriculture experimentation on catsNot later than 90 days after the date of enactment of this subsection, the Secretary shall not purchase, breed, transport, house, feed, maintain, dispose of, or conduct an experiment on a cat as part of any study or research that would subject that cat to a procedure that may cause pain or stress, including pain or stress that may be mitigated by anesthetics, analgesics, or tranquilizer drugs, unless the pain or stress is a result of a physical exam or training program.
					.
			
